Name: Council Implementing Decision (EU) 2019/1263 of 18 July 2019 concerning the issuance of a commemorative coin with a common design to mark the 35th anniversary of the Erasmus programme
 Type: Decision_IMPL
 Subject Matter: monetary relations;  education;  monetary economics;  European construction;  organisation of teaching;  employment;  cooperation policy;  culture and religion
 Date Published: 2019-07-26

 26.7.2019 EN Official Journal of the European Union L 199/5 COUNCIL IMPLEMENTING DECISION (EU) 2019/1263 of 18 July 2019 concerning the issuance of a commemorative coin with a common design to mark the 35th anniversary of the Erasmus programme THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 133 thereof, Having regard to Article 4(3) of Regulation (EU) No 651/2012 of the European Parliament and of the Council of 4 July 2012 on the issuance of euro coins (1), Whereas: (1) Pursuant to Article 9 of Council Regulation (EU) No 729/2014 (2), commemorative coins issued collectively by all Member States whose currency is the euro are to only commemorate subjects of the highest European relevance, and their design is to be without prejudice to the possible constitutional requirements of those Member States. (2) On 2 July 2019, on the basis of a proposal by the Euro Coin Subcommittee, the Economic and Financial Committee endorsed the principle of a common commemorative issuance for 2022 to mark the 35th anniversary of the Erasmus programme. (3) In accordance with Article 4(3) of Regulation (EU) No 651/2012, the decision as to whether to issue commemorative coins with a common design collectively issued by all Member States whose currency is the euro is to be taken by the Council, HAS ADOPTED THIS DECISION: Article 1 The collective issuance in 2022 of a commemorative coin with a common design, by all Member States whose currency is the euro, in order to mark the 35th anniversary of the Erasmus programme is hereby approved. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 18 July 2019. For the Council The President T. TUPPURAINEN (1) OJ L 201, 27.7.2012, p. 135. (2) Council Regulation (EU) No 729/2014 of 24 June 2014 on denominations and technical specifications of euro coins intended for circulation (OJ L 194, 2.7.2014, p. 1).